Case 20-03039   Doc 1-3   Filed 09/02/20   Entered 09/02/20 11:46:41   Page 1 of 26




                          EXHIBIT C
Case 20-03039   Doc 1-3   Filed 09/02/20    Entered 09/02/20 11:46:41   Page 2 of 26


                               UNITED STATES BANKRUPTCY COURT
                                   DISTRICT OF CONNECTICUT




                In Re                     * Chapter 7
                                          * Case No. 19-30419(AMN)
                 PETER SIKES,             *
                                          *
                           Debtor.        *
                                          *
            * * * * * * * * * * * * * * * *


                                            TRANSCRIPT OF

                                   341 MEETING OF CREDITORS

                                             HELD AT THE

                            OFFICE OF THE UNITED STATES TRUSTEE

                                           150 COURT STREET

                                    NEW HAVEN, CONNECTICUT

                                                   ON

                                            APRIL 30, 2020


                              Electronically Recorded by the
                            Office of the United States Trustee


                                    Transcript Prepared By:


                                     Christine Fiore, CERT
                    Fiore Reporting and Transcription Service, Inc.
                                 4 Research Drive, Suite 402
                                       Shelton, CT       06484
                                            (203)929-9992
Case 20-03039   Doc 1-3   Filed 09/02/20   Entered 09/02/20 11:46:41   Page 3 of 26

                                                                                      2
                APPEARANCES:


                Chapter 7 Trustee:              BARBARA H. KATZ, ESQ.
                                                57 Trumbull Street
                                                New Haven, CT 06510

                For the Debtor:                 JAMES WINKEL, ESQ.
                                                Harlow, Adams and Friedman
                                                One New Haven Avenue
                                                Suite 100
                                                Milford, CT 06460

                For the Creditor,               JEFFREY HELLMAN, ESQ.
                 GigaNet Systems, Inc.:         Law Offices of Jeffrey
                                                 Hellman, LLC
                                                195 Church Street
                                                New Haven, CT 06510
Case 20-03039   Doc 1-3   Filed 09/02/20      Entered 09/02/20 11:46:41                 Page 4 of 26

                                 Peter Sikes - April 30, 2020                                      3

        1                   TRUSTEE KATZ:               Section 341 meeting for

        2       Peter Sikes, Chapter 7, Case No. 19-30419.                                Would

        3       you raise your right hand?

        4                   (The debtor is sworn.)

        5                   TRUSTEE KATZ:               Thank you.                 Would you

        6       please state your name?

        7                   MR. SIKES:           Peter Sikes.

        8                   TRUSTEE KATZ:               Thank you.

        9                   MR. WINKEL:            Jim Winkel on behalf of Mr.

       10       Sikes.

       11                   TRUSTEE KATZ:               And Mr. Sikes has given me

       12       a Connecticut driver's license and a printout from

       13       the Social Security Administration.                                The information

       14       does match the petition.

       15       EXAMINATION BY TRUSTEE KATZ:

       16            Q      Have you reviewed the bankruptcy

       17       information sheet prepared by the United States

       18       trustee?

       19            A      Yes.

       20            Q      Did you review and sign the bankruptcy

       21       petition and schedules, the statement of financial

       22       affairs, and all the related documents before they

       23       were filed with the court?

       24            A      I did.

       25            Q      Are you personally familiar with the

                                 Fiore Reporting and Transcription Service, Inc.
Case 20-03039   Doc 1-3   Filed 09/02/20        Entered 09/02/20 11:46:41            Page 5 of 26

                                   Peter Sikes - April 30, 2020                                 4

        1       information in all of those documents?

        2            A       Yes.

        3            Q       To the best of your knowledge, is that

        4       information true, complete, and accurate?

        5            A       Yes.

        6            Q       Are there any additions or corrections

        7       that need to be made to the information?

        8            A       No.

        9            Q       Have you listed all of your assets?

       10            A       Yes.

       11            Q       Have you listed all of your creditors?

       12            A       Yes.

       13            Q       Have you ever filed for bankruptcy before?

       14            A       No.

       15            Q       Are the copies of the tax returns that I

       16       received true and accurate copies of your last filed

       17       returns?

       18            A       Yes.

       19            Q       I'll delete them.                    And is your employment

       20       information still the same as listed in your

       21       schedules?

       22            A       Yes.

       23            Q       Are you making any court-ordered alimony

       24       or support payments?

       25            A       No.

                                   Fiore Reporting and Transcription Service, Inc.
Case 20-03039   Doc 1-3   Filed 09/02/20       Entered 09/02/20 11:46:41            Page 6 of 26

                                  Peter Sikes - April 30, 2020                                 5

        1            Q      Is your home address still the same as

        2       listed in your schedules?

        3            A      Yes.

        4            Q      Do you have a health savings account?

        5            A      No.

        6            Q      Do you have a car loan?

        7            A      No.

        8            Q      Do you intend to follow through with the

        9       statement of intent regarding the treatment of your

       10       mortgage, mortgages?

       11                   MR. WINKEL:             Are you going to continue to

       12       pay a mortgage?

       13            A      Yes.

       14            Q      In the last four years, have you helped

       15       anyone over the age of 18 with tuition or car loan

       16       payments?

       17            A      No.

       18            Q      Other than your residence, is your name on

       19       a bank account or a real estate deed with anyone for

       20       any reason?

       21            A      No.

       22            Q      Okay.       You indicated you own your home.                       I

       23       have a market analysis that values it between 330

       24       and $349,000.       Do you think that's a fair range of

       25       value?

                                  Fiore Reporting and Transcription Service, Inc.
Case 20-03039   Doc 1-3   Filed 09/02/20      Entered 09/02/20 11:46:41            Page 7 of 26

                                 Peter Sikes - April 30, 2020                                 6

        1            A       Yes.

        2            Q       Okay.     And you have a first mortgage of

        3       about 208,000?

        4            A       Yes.

        5            Q       Second mortgage is about 27,600?

        6            A       Yes.

        7            Q       Okay.     So Core Technologies in 2018 you

        8       had non-passive income of over $101,000, and nothing

        9       so far for 2019.         So what happened?

       10            A       Well, the short story is the -- my bank

       11       called in our credit line.                    So Wells Fargo called in

       12       our corporate lines of credit.

       13            Q       Okay.

       14            A       And just folded up the business.

       15            Q       And do you know why the bank did that?

       16            A       The last two years have been a declining

       17       revenue years, so I'm sure they went through -- they

       18       go through an analysis every year, and they have for

       19       two years.     What they didn't tell me was they voted

       20       demand note for 90 days payment for that line of

       21       credit.    So I just couldn't pay it.

       22            Q       Okay.     And you personally guaranteed that

       23       obligation I assume; is that right?

       24            A       I did.

       25            Q       Okay.     And Shoreline Pixels, LLC, what's

                                 Fiore Reporting and Transcription Service, Inc.
Case 20-03039   Doc 1-3     Filed 09/02/20      Entered 09/02/20 11:46:41            Page 8 of 26

                                   Peter Sikes - April 30, 2020                                 7

        1       that?

        2               A     It's a photography business I originally

        3       set up with my son and I.

        4               Q     It's still operating?

        5               A     It is.

        6               Q     Who's the primary --

        7               A     My wife.

        8               Q     -- photographer?                  Okay.

        9               A     Oh, I'm the primary photographer.                         I'm

       10       sorry.

       11               Q     You are?

       12               A     Yeah.

       13               Q     Okay.      And you have a 10 percent interest

       14       in that?

       15               A     Yes.

       16               Q     All right.           So a couple of personal joint

       17       accounts at Wells Fargo were closed pre-petition.

       18       Why did that happen?

       19               A     I wanted to be away from Wells Fargo as

       20       far as I could get.

       21               Q     Yes.     Sure.         But did you open -- and so

       22       you opened new accounts at People's?

       23               A     Yes.

       24               Q     Okay.      Well, these two accounts are both

       25       in the name of the LLCs, Core and Shoreline.                             Do you

                                   Fiore Reporting and Transcription Service, Inc.
Case 20-03039   Doc 1-3   Filed 09/02/20       Entered 09/02/20 11:46:41               Page 9 of 26

                                  Peter Sikes - April 30, 2020                                     8

        1       have a personal account?

        2            A      I do not.

        3            Q      Okay.       When was the last time you had a

        4       personal bank account?

        5            A      Wells Fargo.

        6            Q      Okay.       And those were the ones you closed

        7       before --

        8            A      Correct.

        9            Q      -- right before the filing.                             Okay.   What

       10       kind of assets did Core Technologies have, if any?

       11            A      None.

       12            Q      No?

       13            A      Just me.

       14            Q      Okay.         And Wells Fargo I assume had a

       15       lien on whatever assets there were?

       16            A      Yeah.

       17            Q      Okay.       And does it have -- did it start

       18       suit against you before you filed the bankruptcy?

       19            A      No.

       20            Q      Okay.       So they haven't put an attachment

       21       on your home?

       22            A      They have not.

       23            Q      Okay.       Okay.

       24            A      All I got was the lawyer letter basically,

       25       you know.

                                  Fiore Reporting and Transcription Service, Inc.
Case 20-03039   Doc 1-3   Filed 09/02/20         Entered 09/02/20 11:46:41           Page 10 of
                                      26
                                Peter Sikes - April 30, 2020                                 9

     1             Q      Right.        And that prompted you to --

     2             A      Yeah.

     3             Q      -- see Attorney Nugent --

     4             A      Correct.

     5             Q      -- or Attorney Winkel?                         Okay.    In the

     6      three months before the petition was filed on March

     7      21, other than your mortgages or car loan, did you

     8      pay any one creditor more than $600?

     9             A      I think one or both of the credit cards.

    10      At least one of them must have been over $600

    11      probably.

    12             Q      How much more do you think?

    13             A      Probably $1200 or so.

    14             Q      Okay.       All right.               In the year before the

    15      filing, did you pay back any loans or obligations to

    16      any family members or friends?

    17             A      No.

    18             Q      In the last four years, have you sold or

    19      transferred any type of property to anyone?

    20             A      No.

    21             Q      In the last four years, have you made any

    22      large or unusual gifts to anyone?

    23             A      No.

    24             Q      When you get income, does it go into an

    25      account in somebody else's name?

                                Fiore Reporting and Transcription Service, Inc.
Case 20-03039   Doc 1-3   Filed 09/02/20         Entered 09/02/20 11:46:41        Page 11 of
                                      26
                                Peter Sikes - April 30, 2020                             10

     1             A      No.     It goes directly into the business

     2      account.

     3             Q      Okay.       And do you use the business account

     4      for personal expenses then?

     5             A      No.     Try not to.

     6             Q      Okay.

     7             A      Tax --

     8             Q      So are you relying on your wife's income?

     9             A      I was, yeah.

    10             Q      Okay.       All right.               In the last four years,

    11      did you make any large or unusual gifts to anyone?

    12             A      No.

    13             Q      Is anyone holding any property that

    14      belongs to you?

    15             A      No.

    16             Q      Is any -- are you holding any property

    17      that belongs to someone else?

    18             A      No.

    19             Q      Do you have a safe deposit box?

    20             A      I do not.

    21             Q      Does anyone owe you any money?

    22             A      No.

    23             Q      Are you suing anyone?

    24             A      No.

    25             Q      Are you thinking about suing anyone?

                                Fiore Reporting and Transcription Service, Inc.
Case 20-03039   Doc 1-3   Filed 09/02/20         Entered 09/02/20 11:46:41         Page 12 of
                                      26
                                Peter Sikes - April 30, 2020                              11

     1             A      No.

     2             Q      Do you have any claims against anyone

     3      you've decided not to pursue?

     4             A      No.

     5             Q      Has anyone died and left you anything

     6      you're still waiting to receive?

     7             A      No.

     8             Q      And you heard my instructions about what

     9      to do if someone should pass away?

    10             A      I did.

    11             Q      Do you agree to follow them?

    12             A      Yes.

    13             Q      Thank you.            Are you holding any winning

    14      lottery tickets, casino chips, or points?

    15             A      No.

    16                    TRUSTEE KATZ:                Are there any

    17      reaffirmations?

    18                    MR. WINKEL:             No.

    19                    TRUSTEE KATZ:                Okay.         Any creditors who

    20      wish to inquire?

    21                    MR. HELLMAN:               Yes.

    22                    TRUSTEE KATZ:                Just identify yourself and

    23      your client.

    24                    MR. HELLMAN:               Sure.         Certainly.     Mr.

    25      Sikes, my name is Jeff Hellman and I'm representing

                                Fiore Reporting and Transcription Service, Inc.
Case 20-03039   Doc 1-3   Filed 09/02/20        Entered 09/02/20 11:46:41        Page 13 of
                                      26
                              Peter Sikes - April 30, 2020                              12

     1      GigaNet Systems, Inc.

     2                    TRUSTEE KATZ:               Could you spell that?

     3                    MR. HELLMAN:              Yes.        G-i-g-a-N-e-t.

     4                    TRUSTEE KATZ:               Thank you.

     5                    MR. HELLMAN:              I've got a few questions

     6      today.     I'm going to start by following up with a

     7      few of Trustee Katz's questions.

     8      EXAMINATION BY MR. HELLMAN:

     9             Q      How are you paying your bills on a monthly

    10      basis?     What's your source of income.

    11             A      Are we talking to prior to filing 3/21?

    12             TRUSTEE KATZ:           It's not my question.

    13             A      Are we talking about prior to filing?

    14             Q      I'm talking about --

    15             A      What date?

    16             Q      -- right now.               Right now, how are you

    17      paying --

    18             A      Just right now?

    19             Q      Yes.

    20             A      I have a second business, Shoreline

    21      Pixels.

    22             Q      Okay.      And how much money do you make from

    23      Shoreline Pixels?

    24             A      As of today?

    25             Q      Yes.

                               Fiore Reporting and Transcription Service, Inc.
Case 20-03039   Doc 1-3   Filed 09/02/20        Entered 09/02/20 11:46:41        Page 14 of
                                      26
                              Peter Sikes - April 30, 2020                              13

     1             A      I would say about five or $6,000 a month.

     2             Q      Okay.      And from -- and what do you do with

     3      that money when you receive it?

     4                    MR. WINKEL:            I'm going to object.            Can you

     5      be a little more specific?

     6                    MR. HELLMAN:              Well, he said -- testified

     7      he has no bank account.                   So I'm trying to figure out

     8      what he does with the money.

     9             Q      You obviously don't deposit it in the bank

    10      because you don't have a bank account.

    11             A      Mm-hmm.

    12             Q      So what do you do with the money?

    13             A      Well, remember, I'm not the primary owner

    14      of Shoreline Pixels, so if there is a profit made in

    15      a month to month basis, I would deposit it into my

    16      wife's account.

    17             Q      Okay.      And when did you start depositing

    18      money from Shoreline Pixels into your wife's

    19      account?

    20             A      April 1st.

    21             Q      Okay.      Prior to the bankruptcy filing, you

    22      made no deposits from Shoreline Pixels into your

    23      wife's account?

    24             A      I did not.

    25             Q      Okay.      What did you do with the money from

                               Fiore Reporting and Transcription Service, Inc.
Case 20-03039   Doc 1-3   Filed 09/02/20        Entered 09/02/20 11:46:41        Page 15 of
                                      26
                              Peter Sikes - April 30, 2020                              14

     1      Shoreline Pixels prior to bankruptcy?

     2             A      It went into my own personal account,

     3      joint account, Wells Fargo.

     4             Q      Okay.      Now, who are the other owners of

     5      Shoreline Pixels?

     6             A      My wife and I.

     7             Q      Okay.      And according to your schedules, I

     8      believe you own 10 percent of the company; is that

     9      correct?

    10             A      That's correct.

    11             Q      She owns 90 percent?

    12             A      That's correct.

    13             Q      How much capital did you contribute and

    14      how much capital did your wife contribute to

    15      Shoreline Pixels?

    16             A      Capital?         I'd say none.

    17             Q      The business was started with no capital?

    18             A      That's correct.

    19             Q      Okay.      What type of business is it?

    20             A      Photography.

    21             Q      Okay.      So what type of equipment does it

    22      use?

    23             A      Cameras.

    24             Q      Okay.      Where did you get the money to buy

    25      the camera?


                               Fiore Reporting and Transcription Service, Inc.
Case 20-03039   Doc 1-3   Filed 09/02/20         Entered 09/02/20 11:46:41           Page 16 of
                                      26
                                Peter Sikes - April 30, 2020                                15

     1             A      I've been a hobbyist for 20 years.

     2             Q      Okay.       So these are personal cameras that

     3      you've owned --

     4             A      They are.

     5             Q      -- for a period of time?                           Why did you

     6      decide to have your wife own 90 percent and you 10

     7      percent?

     8             A      We needed to have two people stay away

     9      from a sole proprietorship under the advice of my

    10      tax lawyer.

    11             Q      Okay.       When was Shoreline Pixels

    12      established?

    13             A      I would say three years ago.

    14             Q      Okay.       And has the ownership changed at

    15      all during those three years?

    16             A      No.

    17             Q      Now, you -- you have an IRA; is that

    18      correct?

    19             A      That's correct.

    20             Q      Where is the IRA held?

    21             A      Wells Fargo.

    22             Q      And it remains at Wells Fargo?

    23             A      For the time being, yes.

    24             Q      Okay.       Is that Wells Fargo Bank or Wells

    25      Fargo Securities?


                                Fiore Reporting and Transcription Service, Inc.
Case 20-03039   Doc 1-3   Filed 09/02/20        Entered 09/02/20 11:46:41        Page 17 of
                                      26
                              Peter Sikes - April 30, 2020                              16

     1              A     Wells Fargo Securities out of Charlotte.

     2              Q     Okay.      And when was the last contribution

     3      you made to the IRA and in what amount?

     4              A     2016, $6,000.

     5              Q     Okay.      All previous funding would have

     6      been before that?

     7              A     Yes.

     8              Q     Okay.      So there's been no funding since

     9      2016?

    10              A     That's correct.

    11              Q     Okay.      The loan from the second mortgage

    12      with Provident, when was the -- when was that

    13      mortgage obtained?

    14              A     The Provident second loan -- second loan

    15      is a home equity line or is it my primary mortgage

    16      you're asking about?

    17              Q     Let me --

    18              A     Provident is my primary mortgage.

    19              Q     Oh, Provident is your primary mortgage.                        I

    20      missed -- I misunderstood.                      I thought that the

    21      People's was.         Okay.        So Provident is your primary

    22      mortgage.      When did you obtain that?

    23              A     Provident?

    24              Q     Yes.

    25              A     Let's see, the primary mortgage was 1990.


                               Fiore Reporting and Transcription Service, Inc.
Case 20-03039   Doc 1-3   Filed 09/02/20        Entered 09/02/20 11:46:41        Page 18 of
                                      26
                              Peter Sikes - April 30, 2020                              17

     1      Provident loan was a refinance, I would say it was

     2      probably five years ago.

     3              Q     Okay.      And the People's loan which then

     4      would be the second mortgage, if I understand

     5      correctly?

     6              A     That's correct.

     7              Q     When did you obtain the People's mortgage?

     8              A     People's mortgage was a -- was also a

     9      refinance, moving my assets out of Wells Fargo.                           So

    10      that line of credit was simply moved from Wells

    11      Fargo to People's, I want to say four months ago.

    12              Q     Okay.      And so you obtained a new home

    13      equity line of credit four months ago?

    14              A     I think so, yeah.

    15              Q     Okay.

    16              A     I can get you the exact dates if you'd

    17      like.

    18              Q     All right.           And you simply transferred

    19      over an existing balance?

    20              A     I wanted all of my assets out of Wells

    21      Fargo, yes.

    22              Q     Okay.      When did Wells Fargo first make

    23      demand upon you?

    24                    MR. WINKEL:            I'm going to object.            I'm not

    25      sure where this is going and what it has to do with


                               Fiore Reporting and Transcription Service, Inc.
Case 20-03039   Doc 1-3   Filed 09/02/20        Entered 09/02/20 11:46:41           Page 19 of
                                      26
                              Peter Sikes - April 30, 2020                                  18

     1      assets.       I think we're getting a little far afield

     2      here.

     3                     TRUSTEE KATZ:              I can't rule, so I --

     4                     MR. HELLMAN:             I think it's a proper

     5      question.       I'm going to be entitled to do a 2004

     6      exam anyway, but then we might as well try and see

     7      if we can do this now and maybe obviate the need for

     8      one.

     9                     TRUSTEE KATZ:              Well, bring -- I can --

    10      I've got one attorney present for 9:30.                              So I can

    11      give you a little bit of leeway, but obviously I've

    12      got other cases I need to deal with.

    13                    MR. HELLMAN:              I'm aware.              I know we can't

    14      go on forever.

    15                    TRUSTEE KATZ:               Right.

    16              Q      When did Wells Fargo first make demand?

    17              A      It was January 2018.

    18              Q      January of 2018.                 Okay.         But the business

    19      -- when did the business close down?

    20              A      Filed for dissolution on March the 1st of

    21      this year.

    22              Q      Okay.     Now, the Pentagon Federal Credit

    23      Union, what is the nature of that loan?

    24              A      The PenFed Credit loan is a consolidation

    25      of student loan debt, between four separate lines of


                               Fiore Reporting and Transcription Service, Inc.
Case 20-03039   Doc 1-3   Filed 09/02/20        Entered 09/02/20 11:46:41          Page 20 of
                                      26
                              Peter Sikes - April 30, 2020                                19

     1      student loans for my two sons.                          I simply was

     2      consolidating all four of those loans into one to

     3      get a lower rate for the four.

     4              Q     Okay.

     5              A     They're not -- as I understand it, student

     6      loans are not dischargeable and I think we were

     7      paying too much.           That was -- that's what that's

     8      about.

     9              Q     Okay.      Did you pay -- have you made any

    10      tuition payments on behalf of your sons?

    11              A     Tuition payments?                   These are --

    12              Q     Yes.

    13              A     -- loan payments against the tuition,

    14      yeah.

    15              Q     Yeah.      Have you made any payments directly

    16      to the schools on behalf of either of your children?

    17              A     Well, they both graduated in 2010, so it's

    18      been a while since I've paid anything to schools.

    19              Q     Okay.      So it's a long time ago.                    All

    20      right.      And how much did Wells Fargo recover when

    21      they made demand?

    22              A     How much did Wells Fargo recover from

    23      what?

    24              Q     From their -- they call it your credit

    25      lines.      Did they seize any assets?


                               Fiore Reporting and Transcription Service, Inc.
Case 20-03039   Doc 1-3   Filed 09/02/20         Entered 09/02/20 11:46:41              Page 21 of
                                      26
                                Peter Sikes - April 30, 2020                                    20

     1              A     No.     I folded it up.

     2              Q     Did they recover any assets within 90

     3      days?

     4              A     Of what date?

     5              Q     Of the bankruptcy.

     6              A     No.

     7                    MR. HELLMAN:               Now, how much -- how much

     8      time do I have, Barbara?

     9                    TRUSTEE KATZ:                I would say five minutes

    10      max.

    11                    MR. HELLMAN:               Five minutes?

    12                    TRUSTEE KATZ:                Yes.

    13                    MR. HELLMAN:               All right.

    14              Q     The demand from Wells Fargo, was that a

    15      demand to Core or just -- or to you personally or

    16      both in January of '18?

    17              A     I think it was to both.                          I think it was to

    18      Core Technologies, which is the line of credit, and

    19      since I was a personal guarantor on that loan, they

    20      probably issued it twice, but I'm going strictly

    21      from memory.         It was certainly Core.                           It may have

    22      been me.

    23              Q     And how did the business continue to

    24      function over that additional year, then?

    25              A     From our assets in the first year.                              The


                                Fiore Reporting and Transcription Service, Inc.
Case 20-03039   Doc 1-3   Filed 09/02/20        Entered 09/02/20 11:46:41             Page 22 of
                                      26
                              Peter Sikes - April 30, 2020                                   21

     1      first part of that year.                    Which year?              You mean

     2      2018, last year?

     3              Q     2018, yes.

     4              A     From whatever assets we had remaining in

     5      our accounts.

     6              Q     Now, did you give any financial statements

     7      to People's in connection with the new home equity

     8      loan?

     9              A     Financial statements?                       Sure.       I think they

    10      had three years of financial statements.

    11              Q     What did you represent your income to be

    12      at the time that you submitted those to People's?

    13              A     At what time?

    14              Q     When you got the new home equity loan --

    15              A     Since the date of the loan?

    16              Q     Yes.

    17              A     I don't think I had to.                         I think I just

    18      had to give them the last three statements.

    19              Q     The last three tax returns you mean?

    20              A     Correct.

    21              Q     Okay.

    22              A     Remember now, the loan was established in

    23      the first quarter of this year, they would have had

    24      -- I think they did have the statements right up, up

    25      until the first of this year, which would have been


                               Fiore Reporting and Transcription Service, Inc.
Case 20-03039   Doc 1-3   Filed 09/02/20        Entered 09/02/20 11:46:41        Page 23 of
                                      26
                              Peter Sikes - April 30, 2020                              22

     1      last year's, 2018.

     2                    MR. HELLMAN:              I've got a lot more

     3      questions, but I don't want to keep everybody

     4      waiting.

     5                    TRUSTEE KATZ:               Yes.        I --

     6                    MR. HELLMAN:              I think perhaps we should

     7      continue this at a 200' -- a Rule 2004 examination.

     8                    TRUSTEE KATZ:               Okay.         I just have one

     9      follow-up question.

    10      EXAMINATION BY TRUSTEE KATZ:

    11             Q      Looking at the bank statement for

    12      Shoreline Pixels, there was a checking withdrawal on

    13      March 15 of $5,000.              What was done with that money?

    14             A      That was a tax refund that my accountant

    15      routed to the Shoreline Pixels account by accident.

    16      It should have gone directly into our personal

    17      account.      So it went in and then we just posted it

    18      right back out to a personal account.

    19             Q      Okay.      So what's the personal account?

    20      Because you said you have no personal account.

    21             A      Andrea's personal account.

    22             Q      Her account.              And where is that?

    23             A      That's in People's, too.

    24             Q      People's, too.                Is your wife currently

    25      employed?


                               Fiore Reporting and Transcription Service, Inc.
Case 20-03039   Doc 1-3   Filed 09/02/20         Entered 09/02/20 11:46:41             Page 24 of
                                      26
                                Peter Sikes - April 30, 2020                                    23

     1              A     Pardon me?

     2              Q     Is your wife working?

     3              A     Yes, ma'am.

     4              Q     Okay.

     5                    TRUSTEE KATZ:                Okay.         Any other creditors?

     6                    MR. HELLMAN:               One -- one quick follow-up

     7      on that.

     8                    TRUSTEE KATZ:                Quick follow-up, okay.

     9      EXAMINATION BY MR. HELLMAN:

    10              Q     Did you --

    11              A     Before you ask another question, what is a

    12      2004?

    13                    MR. WINKEL:             I'll go over that with you.

    14                    MR. SPIKES:             Okay.

    15              Q     Does --

    16              A     Shoot.

    17              Q     -- does your wife draw any income from

    18      Shoreline Pixels?

    19              A     No.     Well, I would say yes.                          Any deposit

    20      that's made from Shoreline Pixels into her account

    21      is income for her.

    22              Q     Okay.       So the revenue from Shoreline

    23      Pixels goes into your wife's account essentially?

    24      The profits I should say from Shoreline Pixels?

    25              A     Yeah.       As of April 1st, correct.


                                Fiore Reporting and Transcription Service, Inc.
Case 20-03039   Doc 1-3   Filed 09/02/20          Entered 09/02/20 11:46:41           Page 25 of
                                      26
                                 Peter Sikes - April 30, 2020


     1             Q       Okay.       And that would include any

     2      compensation due to you and any compensation due to

     3      her; is that correct?

     4             A       Yeah.       I mean, yeah.                  That's --

     5             Q       Okay.       And does she do any work for

     6      Shoreline Pixels?

     7             A       No.

     8             Q       Okay.       What does she do for a living?

     9             A       She works as a office manager doing

    10      accounts receivable.

    11             Q       For what business?

    12             A       It's for a bio-medical systems supplier in

    13      Guilford.

    14                    MR. HELLMAN:                I think that's enough for

    15      today.     We'll follow-up the rest at the 2004

    16      examination.

    17                    TRUSTEE KATZ:                 Okay.         So the meeting is

    18      closed.       I've got to think about whether or not I'm

    19      going to file a report of no distribution, and if

    20      you see one come through, you'll know that I -- the

    21      answer is yes.

    22                    MR. HELLMAN:                All right.              Thank you.

    23             (Meeting concluded.)

    24

    25


                                 Fiore Reporting and Transcription Service, Inc.
Case 20-03039   Doc 1-3   Filed 09/02/20        Entered 09/02/20 11:46:41          Page 26 of
                                      26
                              Peter Sikes - April 30, 2020                                25

     1      I, CHRISTINE FIORE, court-approved transcriber and

     2      certified electronic reporter and transcriber,

     3      certify that the foregoing is a correct transcript

     4      from the official electronic sound recording of the

     5      proceedings in the above-entitled matter.

     6

     7

     8                                                                    July 31, 2020

     9          Christine Fiore, CERT

    10

    11

    12

    13

    14

    15

    16

    17

    18

    19

    20

    21

    22

    23

    24




                               Fiore Reporting and Transcription Service, Inc.
